Citation Nr: 0125109	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
January 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2000, a 
statement of the case was issued in July 2000, and a timely 
substantive appeal was received in February 2001.

In the same March 2000 letter which advised the veteran of 
the denial of his service connection for HIV claim, the RO 
also notified the veteran that he did not have the requisite 
service for entitlement to VA nonservice-connected pension 
benefits.  The veteran's March 2000 notice of disagreement 
also addressed the pension issue, and the July 2000 statement 
of the case listed the pension issue as well.  However, the 
substantive appeal received in February 2001 only addressed 
the service connection issue.  As an appeal was not completed 
with regard to the pension issue, that issue is not in 
appellate status.  38 U.S.C.A. § 7105 (West 1991). 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation eliminated the well-grounded claim 
requirement and provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also recently issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.

In the present case, the veteran maintains that he was 
infected with the HIV virus after being stuck with needles 
during active duty as well as inactive duty service.  The 
Board notes that the veteran's DD Form 214 lists his primary 
specialty as a medical service specialist.  The Board further 
notes that service medical records do document at least one 
report of being stuck with a needle.  Specifically, the Board 
directs the RO's attention to a service medical record entry, 
apparently dated May 27, 1986, which documents complaint for 
right arm pain.  This clinical record also includes a 
notation that the veteran reported sticking himself with a 
needle on a ward two days before.  

Under the circumstances of this case where current HIV 
positive status is well-documented, where the veteran's 
military occupation appears to have involved medical duties, 
and where there is actual documentation of at least one 
incident involving being stuck by a needle on a ward, the 
Board finds that VA examination and an etiology opinion is 
mandated.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include, but not be limited to, obtaining 
any pertinent VA and private medical 
records which have not been associated 
with the claims file, to include any 
private treatment records dated from 1987 
to 1990.  The RO should also take action 
to obtain and make of record all medical 
records associated with the veteran's 
reserve service with the National Guard 
in Tennessee.  

2.  The veteran should then be scheduled 
for a VA medical examination by an 
appropriate specialist to ascertain the 
nature and etiology of his HIV.  The 
claims file must be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examiner 
should record a complete history as well 
as examination and review of the record.  
Further, any medically indicated special 
tests should also be accomplished.  All 
clinical and special test findings should 
be clearly reported.  After reviewing the 
claims file (to include both service 
medical records and post-service 
evidence) and examining the veteran, the 
examiner should indicate whether it is at 
least as likely as not that the veteran's 
HIV is related to military service, to 
include the reported May 1986 needle 
puncture incident.  A detailed rationale, 
to include discussion of the 
significance, if any, of the time 
difference between the first positive HIV 
test in relation to the May 1986 needle 
puncture incident, is hereby requested.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim of 
service connection for HIV can be 
granted.  If the benefit on appeal 
remains denied, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  After an appropriate 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit 


additional evidence and argument on the matters the Board has 
remanded to the RO.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


